Citation Nr: 1425880	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-40 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  The matter of an increased rating for PTSD comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, the Board found that the issue of entitlement to a TDIU rating had been raised by the record, and remanded both an increased rating for PTSD and entitlement to TDIU for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded, in part, to obtain an opinion as to the impact of the Veteran's service-connected PTSD on his ability to secure or follow a substantially gainful occupation.  The Board notes that the Veteran previously worked as a letter carrier for the U.S. Postal Service and last worked full time on May 3, 2009.  On August 2009 VA examination, the examiner opined that while there is significant occupational and social impairment, there are no deficiencies regarding work.  There was no explanation for this opinion other than a statement that the Veteran retired.  Also of record are opinions from a private therapist (dated in January 2009 and January 2010) to the effect that the Veteran is totally and permanently disabled and unemployable and has a GAF score of 38.  

On November 2013 VA examination, the examiner indicated that the Veteran reported ongoing irritability and instances of lost temper that he stated caused problems when he worked at the Post Office and which continue to cause difficulties in his relationship with his wife.  Further, the Veteran reported symptoms of hypervigilance and sleep difficulties, which the examiner stated might also cause problems in a work environment.  A GAF score of 50 was provided.  

The record as it stands still does not clearly address the question of whether the Veteran's PTSD (his only service-connected disability) precludes all forms of substantially gainful employment in light of his education and work history (but without regard to age).  

As the development directed by this remand may shed further light on the severity of the PTSD, the issue of an increased rating for PTSD is deferred.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims on appeal.

2.  Arrange for a supplemental medical opinion by the November 2013 VA examiner for a response to the following question: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's PTSD precludes all forms of substantially gainful employment in light of his education and work history (but without regard to age).  A detailed discussion in support of the examiner's opinion is requested. 

In the event the November 2013 VA examiner is no longer available, the Veteran should be scheduled for a VA PTSD examination (with claims file made available for review).  Examination results should be clearly reported to allow for application of VA rating criteria for PTSD.  The examiner should also offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's PTSD precludes all forms of substantially gainful employment in light of his education and work history (but without regard to age).  A detailed discussion in support of the examiner's opinion is requested. 

In the event another VA PTSD examination is scheduled and the Veteran fails to appear, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and a response to the above posed question.


3.  Then review the record and readjudicate the two issues on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



